Citation Nr: 0015442	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to March 
1946, and from April 1948 to April 1953.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico. 

The Board notes that in the February 1999 substantive appeal 
(VA Form 1-9), the veteran indicated that he desired a travel 
Board hearing at the local RO.  However, in June 1999 
correspondence, the veteran withdrew this request.  In view 
of the foregoing, the Board is satisfied that the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (1999).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by an RO rating 
decision in September 1984.  While the veteran filed a timely 
appeal with this decision, he withdrew his appeal in January 
1985 correspondence.

2.  Evidence received since the final, September 1984 rating 
decision with regard to a psychiatric disorder does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision denying the claim of 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C. 4005(c) (West 1982) (now 38 U.S.C.A. 
§ 7105(c) (West 1991)); 38 C.F.R. §§ 19.125, 19.192 (1984) 
(now 38 C.F.R. §§ 20.204, 20.1103 (1999)). 

2.  Evidence received since the September 1984 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran was admitted for a psychiatric evaluation in December 
1952, following repeated periods of absence without leave 
(AWOL) over the previous eight to ten months.  The record 
indicates that the veteran recently lost his wife and was 
"mentally very upset."  The veteran explained that he was 
"repeatedly over liberty" because he was dissatisfied with 
the Navy.  On mental examination, the veteran was somewhat 
sullen, over-reactive, and appeared to have immature 
emotionality.  There was no evidence of psychosis.  The 
admission diagnosis was situational maladjustment.  During 
the period of hospitalization, the veteran showed a marked 
tendency to emotional outbursts under minor stress, and was 
AWOL for a period of three days.  He continued to show 
immature emotionality, poor judgment, impulsivity, and "an 
inadequate response to his life situation."  The record 
indicates that his symptoms had increased in severity since 
his wife's death.  Following treatment, the diagnostic 
impression was changed to neurotic depressive reaction.

The veteran was found to be unfit for duty following an 
appearance before the Board of Medical Survey in December 
1952.  He was subsequently transferred to a U.S. Naval 
Hospital for further treatment.

A January 1953 U.S. Naval Hospital report notes that the 
veteran was transferred with a diagnosis of neurotic 
depressive reaction, and indicates that his symptoms were 
manifested by emotional instability, and inadequate 
personality.  The report states that he reacted to the stress 
of service adjustment poorly, despite approximately 11 years 
of prior service.  According to treatment records, the 
veteran experienced personality inadequacy since adolescence, 
commencing with running away from home at age 14.  He 
subsequently demonstrated persistent nomadic employment, 
intolerance of frustration, and an inability to "stay put."  
The record indicates that the previous diagnosis was 
erroneous, and changed it to "inadequate personality."
 
A February 1953 Medical Board report notes a diagnostic 
assessment of inadequate personality manifested by emotional 
instability, anti-social acts, inadequacy in situations of 
minor stress, belief that he is "simply unsuitable" to Navy 
service, poor motivation, and resentment.  A Physical 
Evaluation Board found the veteran to be unfit for duty as a 
result of his "inadequate personality," and he was 
administratively discharged from service.

The veteran filed a claim of entitlement to service 
connection for a psychiatric disorder in April 1984, noting 
treatment for a neurotic depressive reaction during service 
in December 1952.  In support of his claim, he submitted 
copies of service personnel and medical records, and a July 
1984 private medical report from Dr. J.C.  

According to the July 1984 private medical report, the 
veteran gave a history of depression following "the tragic 
news of his wife's unexpected and sudden death while he was 
serving overseas."  He maintained that he received no 
substantive psychiatric care to help him deal with this loss 
prior to his discharge from service, and indicated that this 
"remain[ed] a source of bitterness and resentment."  
Current complaints included poor sleep, nightmares, poor 
attention and concentration, irritability, alcohol abuse, a 
depressed and anxious mood, intrusive and recurrent 
recollections of "the event," feelings of detachment, and 
diminished interest in activities.  The diagnostic impression 
was post-traumatic stress disorder, chronic secondary to the 
death of his spouse and unresolved grief over this loss, and 
substance use disorder - alcoholism, now in recovered status.

A June 1984 lay statement from R.S. notes that he first met 
the veteran in 1956, when he was an employee of the U.S. 
Tennessee Valley Authority.  He related that the veteran had 
a reputation with fellow employees as being very 
temperamental and moody.  He experienced difficulty getting 
along with people, and eventually left this employment 
because he was "mad at the people he worked with."  R.S. 
explained that he was last "associated" with the veteran in 
1978.  He stated that the veteran still had "the same 
problems" at that time, and was very unstable.  He 
reportedly quit his job with a power plant a few years prior 
to his eligibility for retirement benefits because he was 
"mad at the plant superintendent."  R.S. noted that the 
veteran had a lot of power plant experience, but related that 
he refused to hire him because of his instability.

In a statement dated the following month, the veteran's 
former supervisor reported that he first met the veteran when 
he began working for the United Power Association in June 
1966.  He related that he assumed a management role over the 
veteran in 1975, and continued in that capacity until the 
veteran resigned in 1980.  He explained that the veteran was 
extremely moody and temperamental, and was difficult to work 
with.  He opined that the veteran would have experienced 
difficulty maintaining a job in any capacity other than with 
a very small group, and suggested that his temperament 
prevented him from being successful at "higher levels," or 
within a populated work area.     

On VA examination in August 1984, the veteran reported 
occasional insomnia and bad dreams.  On mental status 
examination, he was oriented to time, place, and person, and 
appeared to be functioning in the average range of 
intelligence.  There was no significant change or disturbance 
in his mood or affect.  His memory and concentration were 
good, and his reasoning and judgment were intact.  The 
physician indicated after examination and review of the 
record that no psychiatric diagnosis was warranted.  He 
stated that neurotic depressive reaction was diagnosed during 
service in 1952, and explained that adjustment reaction would 
have been diagnosed based on DSM-III criteria. 

A September 1984 rating decision denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
filed a notice of disagreement (NOD) with this decision the 
following month, and submitted a substantive appeal in 
November 1984.  However, in January 1985 correspondence, the 
veteran expressly indicated that he wanted to withdraw his 
appeal.  Consequently, the September 1984 rating decision 
became final.  

The veteran sought to reopen his claim for service connection 
for a psychiatric disorder in September 1998, and submitted 
copies of his service personnel and medical records in 
support of his claim.

In December 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The veteran 
filed a notice of disagreement with this decision the 
following month, and attached duplicate copies of his service 
personnel and medical records.

The RO found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder in January 1999.  The 
veteran submitted a substantive appeal the following month, 
perfecting his appeal.

Analysis

As indicated above, service connection for a psychiatric 
disorder was denied by a September 1984 rating decision.  
While the veteran filed a timely appeal with this decision, 
he withdrew his appeal in January 1985.  See 38 U.S.C. 
4005(c) (West 1982) (now 38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. §§ 19.125, 19.192 (1984) (now 38 C.F.R. §§ 
20.204, 20.1103 (1999)).  Accordingly, the September 1984 
rating decision denying service connection for a psychiatric 
disorder became final and is not subject to revision on the 
same factual basis, but may be reopened on the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).
 Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychiatric disorder, including 
depression.  The evidence since the last denial consists of 
duplicate copies of the veteran's service personnel and 
medical records.  This evidence is 
cumulative of other evidence previously submitted and 
considered by the RO in September 1984.  The RO concluded 
based upon the medical evidence of record in September 1984 
that a current acquired psychiatric disorder was not 
demonstrated, and the medical evidence submitted since the 
final decision similarly reveals no current diagnosis of a 
psychiatric disorder.

Lay evidence of record at the time of the final decision 
alleged that the veteran experienced a psychiatric disorder 
as a result of events experienced during service.  Statements 
received subsequent to the September 1984 rating decision 
simply reiterate the aforementioned allegations, and are 
merely redundant of evidence previously of record, and thus 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in September 1984.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
a current psychiatric disorder, it certainly does not in any 
way contribute to a more complete picture in this case.  See 
Hodge, 155 F.3d at 1363.

The newly submitted evidence simply reiterates the veteran's 
contentions that were previously of record in September 1984.  
The Board must find that the recently obtained evidence is 
cumulative.  It only serves to show what was known in 
September 1984.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for psychiatric 
disorder, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
psychiatric disorder, including depression, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

